NUMBER 13-19-00629-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI–EDINBURG


               IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                              MEMORANDUM OPINION

                Before Justices Benavides, Perkes, and Tijerina
                   Memorandum Opinion by Justice Perkes

        MedData d/b/a Alegis Revenue Group, L.L.C. (MedData) filed this notice of appeal

from MDL No. 15-0360-H, In re Fraudulent Hospital Lien Litigation, pending in the 444th

District Court of Cameron County, Texas. 1 MedData alleged that the judge of the MDL



        1This case originated in trial court cause number C-2439-19-F in the 332nd District Court of
Hidalgo County, Texas, which was transferred to MDL No. 15-0360-H in the 444th District Court of Cameron
County, Texas, for consolidated pretrial proceedings.
pretrial court had not ruled on MedData’s motion to dismiss filed pursuant to the Texas

Citizens Participation Act (TCPA) within the statutory deadline, and accordingly, its motion

to dismiss was “considered to have been denied by operation of law.” See TEX. CIV. PRAC.

& REM. CODE ANN. §§ 27.005(a), 27.008(a). This appeal ensued.

        On January 9, 2020, MedData filed a “Motion to Dismiss Appeal as Premature.”

Without “abandoning its position that each case in an MDL proceeding is distinct,”

MedData asserted that its attempted interlocutory appeal should be dismissed on grounds

that the underlying MDL proceedings are stayed, and thus its notice of appeal was

premature. MedData’s motion to dismiss is opposed by appellees, Veronica Anguiano, et

al., 2 however, more than ten days have passed since the motion to dismiss was filed and

appellees have not filed a response or other pleading in opposition to MedData’s motion.

See TEX. R. APP. P. 10.1(a)(5), 10.1(b), 10.3(a).

        The Court, having examined and fully considered the motion to dismiss and the

applicable law, is of the opinion that the appeal should be dismissed for the reasons

expressed in our opinion in In re Fraudulent Hospital Lien Litigation, No. 13-19-00627-

CV, 2020 WL _____ (Tex. App.—Corpus Christi–Edinburg Mar. 5, 2020, no pet. h.) (mem.

op.),       available   at   http://www.search.txcourts.gov/case.aspx?cn=13-19-00627-CV.



        2 The appellees include: Veronica Anguiano, Maricela Arispe, PerryMay Baker, Laura Boson,
Violeta Briseno, Joe Carreon, Guillermo Crispin, Adrian DeLosSantos, Claudia Flores, Claudia Flores,
Jenise Fuerte, Raquel Fuerte, Presentacion Garcia, Carlos Garza, Emilia Garza, Jose Gonzalez, Rocio
Guerrero, Blanca Guzman, Maria Guadalupe Guzman, Sergio M. Hernandez, Mitchell Johnson, Mary
Krause, Selina Lopez, Pedro Lucio, Luis Mata, Manuela Miranda, Ana Guajardo Moya, Berenice Parra,
Jorge Patlan, Felipa Ramos, Artemio Regis, Isabel Reyes, Amanda Rivera, Juventino Rivera, Manuel
Rivera, SanJuana Rivera, Alejandra Rodriguez, Hortencia Rodriguez, Santa Rosales, Maria Salinas, Angel
Sanchez, Maria Saucedo, Claudio Solares, Armando Soliz, Irene Soliz, Eloy Trevino, Erika Trevino, Oyuky
Vela, Rosa Vera, and Joanna Villarreal.

                                                  2
Accordingly, we grant MedData’s motion to dismiss and we dismiss this appeal for lack

of jurisdiction. Pending motions, if any, are dismissed as moot.



                                                   GREGORY T. PERKES
                                                   Justice

Delivered and filed the
5th day of March, 2020.




                                            3